298 S.W.3d 591 (2009)
Shawn W. SHERMAN, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 92745.
Missouri Court of Appeals, Eastern District, Division Two.
December 8, 2009.
Lisa M. Stroup, Saint Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for Respondent/Respondent.
*592 Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.
Prior report: 180 S.W.3d 46.

ORDER
PER CURIAM.
Shawn W. Sherman appeals from the judgment of the motion court denying his Rule 29.15 motion[1] for postconviction relief, without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings and conclusions are not clearly erroneous. Matthews v. State, 175 S.W.3d 110, 113 (Mo.banc 2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2006, unless otherwise indicated.